IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                 August 19, 2008
                                No. 07-31055
                             Conference Calendar            Charles R. Fulbruge III
                                                                    Clerk

RUSSELL HEWITT

                                           Plaintiff-Appellant

v.

ROBERT HENDERSON; NATHAN CAIN; JOLENE CONSTANCE; ROBERT
COLQUETTE; LINDA RAMSAY

                                           Defendants-Appellees


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                           USDC No. 2:07-CV-839


Before GARZA, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Russell Hewitt, Louisiana prisoner # 331926, has filed a motion for leave
to proceed in forma pauperis (IFP) on appeal. The district court dismissed
Hewitt’s 42 U.S.C. § 1983 complaint for failure to state a claim because he did
not demonstrate that the prison regulations that he challenged impinged
unreasonably on his right to exercise his religion. The district court denied
Hewitt’s motion for leave to proceed IFP on appeal and certified that the appeal


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-31055

was not taken in good faith. By moving for leave to proceed IFP on appeal,
Hewitt is challenging the district court’s certification. See Baugh v. Taylor, 117
F.3d 197, 202 (5th Cir. 1997).
      Hewitt does not address the district court’s reasons for dismissing his
§ 1983 complaint. Failure to identify any error in the district court’s analysis is
the same as if the appellant had not appealed the judgment. Brinkmann v.
Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
Although pro se briefs are liberally construed, even pro se litigants must brief
arguments in order to preserve them. Yohey v. Collins, 985 F.2d 222, 225 (5th
Cir. 1993). Accordingly, in light of his failure to challenge the reasons for the
district court’s certification decision, Hewitt’s claims are deemed abandoned. See
Brinkmann, 813 F.2d at 748.
      Hewitt has not shown that the district court’s certification that an appeal
would not be taken in good faith was incorrect. The instant appeal is without
arguable merit and is thus frivolous. See Howard v. King, 707 F.2d 215, 219-20
(5th Cir. 1983). Accordingly, Hewitt’s request for IFP is denied, and his appeal
is dismissed. See Baugh, 117 F.3d at 202, n.24; 5TH CIR. R. 42.2. Hewitt is
cautioned that the dismissal of his § 1983 suit by the district court pursuant to
28 U.S.C. § 1915(e)(2)(B) and our dismissal of this appeal as frivolous both count
as strikes under § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th
Cir. 1996). Hewitt is also cautioned that if he accumulates three strikes under
§ 1915(g), he may not proceed IFP in any civil action or appeal filed while he is
incarcerated or detained in any facility unless he “is under imminent danger of
serious physical injury.” § 1915(g).
      IFP MOTION DENIED; APPEAL DISMISSED; SANCTION WARNING
ISSUED.




                                        2